DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/03/2022 .
Claims 1-23 are presented for examination.

Response to Arguments
Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 103 have been fully considered. Due to the addition of new features by the applicant, new references along with an amended rejection were required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims add the limitations “using at least one virtual camera” and “from a viewpoint of the at least one virtual camera”. The applicant has stated that support is provided for these limitations in instant application specification paragraphs 0024 – 0027 and 0081-0085, but a search of the specification does not show the recitation of a virtual camera. However, the specification does discuss a virtual viewpoint. However, because the terms virtual camera and virtual viewpoint have different meanings, a virtual camera is new matter. 

Claims 2-6, 9, 10, 12-15, and 18-23 are rejected based on their dependencies on claims 1, 11 and 16 for substantially similar rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category
Step 2A: Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2104.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 1: 
With respect to independent claims 11 and 16, applying step 1, the preambles of claims 11 and 16 claim a method and a system, which fall within the statutory categories of a process and a machine respectively.

Claim 11 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 11 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
A method for generating and manipulating a virtual building in a virtual three- dimensional space, comprising: (preamble)

obtaining architectural plans for a building; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

generating data associated with a virtual building in a virtual three- dimensional space using the obtained architectural plans; (mental process – MPEP 2106.04(a)(2)(III))

and transmitting the data associated with the virtual building in the virtual three-dimensional space to a client system, (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

wherein one or more portions of the virtual building are dynamically modifiable in the virtual three-dimensional space based on user input, and (mental process – MPEP 2106.04(a)(2)(III))

a view of the virtual building in the virtual three-dimensional space is modifiable based on the user input. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “generating data associated with a virtual building in a virtual three- dimensional space using the obtained architectural plans;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally “generate” or visualize a three-dimensional space.

The limitation of “wherein one or more portions of the virtual building are dynamically modifiable in the virtual three-dimensional space based on user input,” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a building in a three-dimensional space and envision modifications to the building.

The limitation of “and a view of the virtual building in the virtual three-dimensional space is modifiable based on the user input.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a building in a three-dimensional space and envision modifications to the building.

Claim 11 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or mere instructions to implement an abstract idea on a computer. In particular, the claim recites the additional limitations: “A method for generating and manipulating a virtual building in a virtual three- dimensional space, comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “obtaining architectural plans for a building;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)), and “and transmitting the data associated with the virtual building in the virtual three-dimensional space to a client system” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)) .

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to virtual environment creation but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 11 Step 2B: 
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim elements “obtaining architectural plans for a building;” and “and transmitting the data associated with the virtual building in the virtual three-dimensional space to a client system” are well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 11 does not include significantly more than the abstract idea.

For the foregoing reasons, claim 11 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 12 is dependent on independent claim 11 and includes all the limitations of claim 11. Claim 12 recites “wherein a cost associated with the virtual building in the virtual three-dimensional space is displayable in association with the virtual building.” (insignificant extra-solution activity – MPEP 2106.05(g)). The claim language provides that the cost associated with the virtual building is displayed to the user, which is incidental to the primary process of the claim which is the generation of a virtual building. Although providing a cost display is related to the process of generating a virtual building, it is not a major part of the process because a virtual world can be created without including a cost display. Therefore this claim limitation is merely a tangential addition to the claim. Evidence that displaying the cost associated with a virtual building is a well-known, routine, and conventional activity, is presented in Hansen_2003 (US20060136180A1 - Par 0085: “However, instead of the product selection area, the user interface of fig. 7 provides an price indication 701 to the user about the associated cost if the user was to order physical bricks (or sets of bricks including sufficient physical bricks) corresponding to the virtual bricks that the user has currently positioned/assembled in the virtual building area 73.”) where price information corresponding to user modifications is displayed to the user. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 13 is dependent on independent claim 11 and includes all the limitations of claim 11. Claim 13 recites “wherein the environment is displayable in a first view showing interior and exterior structure including walls inside the building.” (insignificant extra-solution activity – MPEP 2106.05(g)). The claim language provides that an interior/exterior structural view is presented to the user, which is incidental to the primary process of the claim which is the generation of a virtual building. Although providing an interior/exterior structural view is related to the process of generating a virtual building, it is not a major part of the process because a virtual world can be created without including an interior/exterior structural view of the building. Therefore this claim limitation is merely a tangential addition to the claim. Evidence that displaying an interior/exterior structural view of a virtual building is a well-known, routine, and conventional activity, is presented in Thomas_2006 (US20070219645A1) Figure 15, where an interior/exterior view of a virtual building is displayed to the user. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 14 is dependent on claim 13 and includes all the limitations of claim 13. Claim 14 recites “wherein the environment is configured to display a second view showing interior plumbing of the interior structure behind the walls.” (insignificant extra-solution activity – MPEP 2106.05(g)). The claim language provides that an interior plumbing view is presented to the user, which is incidental to the primary process of the claim which is the generation of a virtual building. Although providing an interior plumbing view is related to the process of generating a virtual building, it is not a major part of the process because a virtual world can be created without including an interior plumbing view of the building. Therefore this claim limitation is merely a tangential addition to the claim. Evidence that displaying an interior plumbing view of a virtual building is a well-known, routine, and conventional activity, is presented in Thomas_2006 (US20070219645A1 - Description page 37, lines 13-19: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”) where an interior plumbing view of a virtual building is displayed to the user. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 14 and includes all the limitations of claim 14. Claim 15 recites “wherein the environment is configured to display a third view showing interior electrical configurations of the interior structure behind the walls.” (insignificant extra-solution activity – MPEP 2106.05(g)). The claim language provides that an interior electrical view is presented to the user, which is incidental to the primary process of the claim which is the generation of a virtual building. Although providing an interior electrical view is related to the process of generating a virtual building, it is not a major part of the process because a virtual world can be created without including an interior electrical view of the building. Therefore this claim limitation is merely a tangential addition to the claim. Evidence that displaying an interior electrical view of a virtual building is a well-known, routine, and conventional activity, is presented in Thomas_2006 (US20070219645A1 - Description page 37, lines 13-19: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”) where an interior electrical view of a virtual building is displayed to the user. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 16 Step 2A Prong One: 
In order to apply Step 2A, a recitation of claim 16 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
A client system, comprising: (preamble)

a processor; (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f))

and a memory configured to store computer readable instructions that, when executed by the processor, cause the system to: (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f))

receive data transmitted from a server system; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

render a virtual three-dimensional space, including a virtual building, navigable by a user using the received data; (mental process – MPEP 2106.04(a)(2)(III))

and dynamically modify one or more portions of the virtual building in the virtual three-dimensional space based on user input. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “render a virtual three-dimensional space, including a virtual building, navigable by a user using the received data;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally “render” or visualize a three-dimensional space.

The limitation of “and dynamically modify one or more portions of the virtual building in the virtual three-dimensional space based on user input.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a building in a three-dimensional space and envision modifications to the building.

Claim 16 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or mere instructions to implement an abstract idea on a computer. In particular, the claim recites the additional limitations: “A client system, comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “a processor;” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)), “and a memory configured to store computer readable instructions that, when executed by the processor, cause the system to:” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)), and “receive data transmitted from a server system;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)).

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to virtual environment creation but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 16 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)), mere instructions to implement an abstract idea on a computer (MPEP 2106.05(f)), and insignificant extra-solution activity (MPEP 2106.05(g)). The claim elements “a processor;” and “and a memory configured to store computer readable instructions that, when executed by the processor, cause the system to:” merely recite a computer at a high level of generality and invoke a computer as a tool to implement the abstract idea (MPEP 2106.05(f)). Furthermore, as Berkheimer evidence that the claim element “receive data transmitted from a server system;” is well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering is well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 16 does not include significantly more than the abstract idea. 

For the foregoing reasons, claim 16 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 17 is dependent on claim 16 and includes all the limitations of claim 16. The claim recites “wherein a view of the virtual building in the virtual three-dimensional space is modifiable based on the user input.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a virtual building in a three-dimensional space and envision modifications to the building. This claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 18. The limitations of claim 18 are substantially the same as claim 13 and are rejected due to the same reasons outlined above for claim 13.

Claim 19. The limitations of claim 19 are substantially the same as claim 14 and are rejected due to the same reasons outlined above for claim 14.

Claim 20. The limitations of claim 20 are substantially the same as claim 15 and are rejected due to the same reasons outlined above for claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Haque_2008 (Haque, M., & Dasgupta, P. (2008, June), An Architectural Walkthrough Using 3 D Game Engine Paper presented at 2008 Annual Conference & Exposition, Pittsburgh, Pennsylvania. 10.18260/1-2--3245) in further view of  Thomas_2006 (US20070219645A1).

Claim 1. Abovitz_2013 teaches “A system configured to generate and manipulate a virtual building in a virtual three-dimensional space, comprising:” (Abovitz_2013 Par 0001: “The present invention generally relates to systems and methods configured to facilitate interactive virtual or augmented reality environments for one or more users.”; Abovitz_2013 Par 0002: “Virtual and augmented reality environments are generated by computers using, in part, data that describes the environment. This data may describe, for example, various objects with which a user may sense and interact with.”; Abovitz_2013 Par 0035: “The virtual world may be presented in a three-dimensional format.”), “a client system having processing circuitry that includes at least a memory, a processor, and a communications device;” (Abovitz_2013 Par 0035: “Another embodiment is directed to a system for enabling two or more users to interact within a virtual world comprising virtual world data, comprising a computer network comprising one or more computing devices, the one or more computing devices comprising memory, processing circuitry, and software stored at least in part in the memory and executable by the processing circuitry to process at least a portion of the virtual world data;”; Abovitz_2013 Par 0078: “Generally, the user device will include a processor for executing program code stored in memory on the device, coupled with a display, and a communications interface.”), “and a server system having processing circuitry that includes at least a memory, a processor, and a communications device, the processing circuitry of the server system configured to:” (Abovitz_2013 Par 0058: “The one or more servers 110 each comprise one or more processors for executing program instructions. The servers also include memory for storing the program instructions and data that is used and/or generated by processes being carried out by the servers under direction of the program instructions.”; Abovitz_2013 Par 0076: “The part of the dynamic object that is changing can be updated by a real-time, threaded high priority data stream from a server 110, through computing network 105, managed by the gateway component 140.” Under its broadest reasonable interpretation, the capability of the server to send a data stream implies that a communications device is included in the server system.), “obtain architectural plans for a building;” (Abovitz_2013 Par 00165: “With coarse localization and orientation determined, the distributed system may be configured to load (i.e., via wireless communication) local feature mapping information to the local device (i.e., such as the intercoupled mobile communication system 154 and enhancement console 218). Such information may comprise, for example, geometric information, such as skyline geometry, architectural geometry, waterway/planar element geometry, landscape geometry, and the like (236).”), “generate data associated with a virtual building in a virtual three-dimensional space using the obtained architectural plans;” (Abovitz_2013 Par 00159: “Referring again to Figure 18, the depicted virtual reality view (92) features a view of the city of London featuring a bridge (102) and various buildings (98) and other architectural features, with a depiction of the gaming character (118 - also referred to as "agent 009" in this illustrative example) operated by the subject player (85) from a perspective view as shown in the user interface view (92) of Figure 18.” This excerpt from Abovitz_2013 teaches the concept of creating a virtual reality view of a city using architectural information. This process includes creating the virtual buildings that make up the city.), “and transmit the data associated with the virtual building in the virtual three- dimensional space to the client system using at least the communications device, the processing circuitry of the client system configured to:” (Abovitz_2013 Par 0008: “The processor may be communicatively coupled to a computer network to transmit at least a portion of a virtual world data, and receive another portion of the virtual world data.”; Abovitz_2013 Par 0058: “This representative system comprises a computing network comprised of one or more computer servers 110 connected through one or more high bandwidth interfaces 115.” A high bandwidth interface is a type of communications device.; Abovitz_2013 Par 0021: “The virtual world may be presented in a two-dimensional format or a three-dimensional format.”), “receive the data transmitted from the server system;” (Abovitz_2013 Par 0008: “The processor may be communicatively coupled to a computer network to transmit at least a portion of a virtual world data, and receive another portion of the virtual world data.” FIG. 1 illustrates that the server system is part of the computer network.), “ (Abovitz_2013 Par 0021: “In another embodiment, a method comprises interacting with a virtual world comprising virtual world data through a head-mounted user display device, wherein the head-mounted user display device renders a display image associated with at least a portion of the virtual world data…”; Abovitz_2013 Par 0021: “The virtual world may be presented in a two-dimensional format or a three-dimensional format.”), “dynamically modify an environment of the virtual three-dimensional space based on user input;” (Abovitz_2013 Par 0020: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input.”; Abovitz_2013 Par 0035: “The virtual world may be presented in a three-dimensional format.”; Abovitz_2013 Par 00170: “…thus the notion of "shared cinematic reality", wherein each user has a consensus view of some aspects of the room, but also can modify certain variables (color, shape, etc.) to their personal liking, all simultaneously.”), “and dynamically change views of the virtual building in the virtual three-dimensional space based on the user input,” (Abovitz_2013 Par 00159: “The system may be configured such that the operator (85) may change the perspective of the view he or she is utilizing at any time; for example, rather than the helicopter-like perspective view shown in Figure 18 (92) with the player's own character (118) shown ahead and below, the player may decide to select a view from the perspective of the eyes of such character, or one of many other possible views which may be calculated and presented.”), “and selection of the one or more properties occurs based on geographical location of the one or more properties,” (Abovitz_2013 Par 0033: “The remote avatar may have a predetermined relationship to a physical object at the real geographical location.” For clarification, a virtual element’s predetermined relationship with another virtual element is being interpreted as a property of the virtual element. This excerpt from Abovitz_2013 teaches the concept of assigning (selecting) virtual element properties based on geographic location.), “dynamically modifying the environment of the virtual three-dimensional space includes: modifying portions of structure associated with the virtual building based on the user input;” (Abovitz_2013 Par 0020: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input.” This excerpt from Abovitz_2013 teaches the concept of modifying elements of a virtual environment based on user input. These elements can include portions of structure associated with the virtual building.), “and the views of the virtual building include: a first view showing the portions of the structure of the virtual building,  (Abovitz_2013 Fig. 18: This figure demonstrates a view of a completed virtual building (built state).). 

Abovitz_2013 does not explicitly teach “wherein -2-ISBEL et al.Atty Docket No.: SJP-6836-0004Appl. No. 16/712,331rendering the virtual three-dimensional space includes: rendering a first area of the virtual three-dimensional space, wherein the first area includes a main area where one or more users may wait while one or more properties are selected,”. However, Haque_2008 does teach this claim limitation (Haque_2008 Figure 6: This figure demonstrates a main building entrance  where users may wait while one or more properties are selected.).

Abovitz_2013 does not explicitly teach “rendering a second area of the virtual three-dimensional space based on the selection of the one or more properties, wherein the second area of the virtual three-dimensional space includes the virtual building accessible via a virtual exterior of the virtual building, and the user can navigate to the virtual building for accessing a virtual interior of the virtual building,”. However, Haque_2008 does teach this claim limitation (Haque_2008 Pg. 9: “Users can enter into the building through any exterior door and walk around in side the building without any predefined path.”).

Abovitz_2013 does not explicitly teach “and modifying environmental effects of the environment based on the user input, wherein modifying the environmental effects causes aspects of the virtual building to be viewed with the modified environmental effects,”. However, Haque_2008 does teach this claim limitation. (Haque_2008 Pg. 9: “The availability of interactive elements like lighting, sound, triggered events and animations, sprites and artificial intelligence makes it possible to simulate near realistic virtual environment. It can greatly aid students of interior designer to quickly change lay out, color of light, wall paper alternatives and show the changes in their work within minutes once the basic model is created.” The ability to change the color of light in the virtual building demonstrates a modification to the building’s lighting environment.).

Abovitz_2013 and Haque_2008 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013 and Haque_2008. The rationale for doing so would be that Abovitz_2013 teaches the concept of generating interactive virtual or augmented reality environments for one or more users. Haque_2008 teaches the concept of developing realistic 3D architectural walkthroughs using a game engine.  Therefore, it would have been obvious to combine the teachings of Abovitz_2013 and Haque_2008 for the benefit of the improved understanding of architectural planning and conceptual design, compared to virtual environment generation systems that lack this capability (Haque_2008 Abstract: “Walkthrough visualizations using 3D Game Engines provide better and broader understanding of architectural planning and conceptual design, interior and exterior feel, and the aesthetic appeal of construction compared to the typical “paper based models” currently used by most architectural students.”).

Abovitz_2013 in view of Haque_2008 does not explicitly teach “using at least one virtual camera”. However, Thomas_2006 does teach this claim limitation (Thomas_2006 Par 0059: “The source of the image on the display 200 may be regarded a virtual camera”; Thomas_2006 Par 0074: “one may zoom in with a virtual camera on the image of the map”; Thomas_2006 Par 0081: “The computer or processor 220 operation, as directed by a viewer or operator, may move the virtual camera about the space in the building”).

Abovitz_2013 in view of Haque_2008 does not explicitly teach “from a viewpoint of the at least one virtual camera”. However, Thomas_2006 does teach this claim limitation (Thomas_2006 Par 0059: “The source of the image on the display 200 may be regarded a virtual camera”; Thomas_2006 Par 0074: “one may zoom in with a virtual camera on the image of the map”; Thomas_2006 Par 0081: “The computer or processor 220 operation, as directed by a viewer or operator, may move the virtual camera about the space in the building”).

Abovitz_2013 in view of Haque_2008 does not explicitly teach “a second view showing the portions of the structure of the virtual building,”. However, Thomas_2006 does teach this claim limitation (Thomas_2006 Par 0081: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).

Abovitz_2013 in view of Haque_2008 does not explicitly teach “in an internal state where one or more internal electrical configurations are shown;”. However, Thomas_2006 does teach this claim limitation (Thomas_2006 Par 0081: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).

Abovitz_2013 in view of Haque_2008 does not explicitly teach “and a third view showing the portions of the structure of the virtual building,”. However, Thomas_2006 does teach this claim limitation (Thomas_2006 Par 0081: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).

Abovitz_2013 in view of Haque_2008 does not explicitly teach “in the internal state where one or more internal -3-ISBEL et al.Atty Docket No.: SJP-6836-0004Appl. No. 16/712,331plumbing configurations are shown.”. However, Thomas_2006 does teach this claim limitation (Thomas_2006 Par 0081: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).

Abovitz_2013, Haque_2008 and Thomas_2006 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Haque_2008 and Thomas_2006. The rationale for doing so would be that Abovitz_2013 teaches the concept of generating interactive virtual or augmented reality environments for one or more users.  Haque_2008 teaches the concept of developing realistic 3D architectural walkthroughs using a game engine. Thomas_2006 teaches the concept of using a virtual environment as part of a building management system to perform virtual inspections of pieces of equipment that represent real-life devices located in the building represented by the virtual environment. Therefore, it would have been obvious to combine the teachings of Abovitz_2013, Haque_2008 and Thomas_2006 for the benefit of the improved ability to remotely assess the conditions of pieces of equipment within the building, compared to virtual environment generation systems that lack this capability (Thomas_2006 Par 0043: “The user may walk through the building to any particular room and thus view the BCDs along the path to a particular room. Thus, a user may do a virtual inspection of the various BCDs within the building. This may be extremely advantageous for assessing a condition associated with a particular BCD.”).

Claim 2. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 also teaches “wherein the architectural plans for the building are obtained from a data file containing information associated with a floor plan of the building.“ (Haque_2008 Pg. 4: “Importing the static mesh in Unreal Ed and applying material in the static mesh browser.” This excerpt from Haque_2008 teaches the concept of importing (obtaining) a data file.; Haque_2008 Figure 2: This figure demonstrates the use of a CAD drawing of a building floor plan.). 

Claim 3. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 also teaches “wherein generating the virtual building using the obtained architectural plans includes: designing a floor plan, including exterior and interior elements, using the architectural plans;” (Haque_2008 Pg. 4: “The next step was to develop a 2D architectural drawing that includes floor plan (Fig. 1), elevation and furniture lay out using AutoCAD 2006.”; Haque_2008 Pg. 4: “The steps involved in making the interior and exterior of the building model using the game engine are explained in the following steps with the flowchart (Fig.1):”), “adding specific elements of the floor plan for the exterior and interior elements;” (Abovitz_2013 Par 0073: “As a user impacts the computational state data (or other data comprising the digital worlds), the user directly alters or otherwise manipulates the digital world.” Altering the digital world includes making changes to the building’s floor plan.”), “opening a real-time three-dimensional development platform;” (Abovitz_2013 Par 00154: “With rich digital model updated in real time, scenes may be rendered from any perspective.”; Abovitz_2013 Par 0035: “The virtual world may be presented in a three-dimensional format.”), and “and obtaining a three-dimensional model into a new scene.” (Haque_2008 Pg. 9: “It can greatly aid students of interior designer to quickly change lay out, color of light, wall paper alternatives and show the changes in their work within minutes once the basic model is created.” The updated model showing the changes made by the user is being interpreted as a new scene, because it is different from the original model.).  

Claim 4. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 also teaches “wherein generating the virtual building further includes: adding external elements to the three-dimensional model;” (Abovitz_2013 Par 0073: “As a user impacts the computational state data (or other data comprising the digital worlds), the user directly alters or otherwise manipulates the digital world.” Altering the digital world includes adding elements to the model.”), “and building a file associated with the three-dimensional model configured for pushing to the virtual reality device.” (Abovitz_2013 Par 0035: “wherein at least a first portion of the virtual world data originates from a first user virtual world local to a first user, and wherein the computer network is operable to transmit the first portion to a user device for presentation to a second user,” This excerpt from Abovitz_2013 teaches the concept of transmitting (pushing) a portion of a virtual world to a user device.).

Claim 5. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 also teaches “wherein dynamically modifying portions of the structure includes: enabling opening and/or closing of doors and/or windows;” (Haque_2008 Pg. 9: “They have the opportunity to fully engage their environment by moving objects, opening doors, turning on lights, and more;”), “enabling operation of lights and/or plumbing;” (Haque_2008 Pg. 9: “They have the opportunity to fully engage their environment by moving objects, opening doors, turning on lights, and more;), “and modifying physical structure of the virtual building.” (Abovitz_2013 Par 0020: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input.”).

Claim 6. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 also teaches “wherein first view shows interior and exterior structure including walls inside and outside of the building.” (Thomas_2006 Figure 15: This figure demonstrates a view of both interior and exterior walls of a virtual building.).

Claim 11. The limitations of claim 11 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 13. The limitations of claim 13 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 14. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 also teaches “wherein the second view shows interior plumbing of the interior structure behind the walls.” (Thomas_2006 Par 0081: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).

Claim 15. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 also teaches “wherein a third view shows interior electrical configurations of the interior structure behind the walls.” (Thomas_2006 Par 0081: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).

Claim 16. Abovitz_2013 teaches “A client system, comprising:-7-ISBEL et al.Atty Docket No.: SJP-6836-0004Appl. No. 16/712,331 a processor; and a memory configured to store computer readable instructions that, when executed by the processor, cause the system to:” (Abovitz_2013 Par 0035: “Another embodiment is directed to a system for enabling two or more users to interact within a virtual world comprising virtual world data, comprising a computer network comprising one or more computing devices, the one or more computing devices comprising memory, processing circuitry, and software stored at least in part in the memory and executable by the processing circuitry to process at least a portion of the virtual world data;”). The further limitations of claim 16 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 18. The limitations of claim 18 are substantially the same as those of claim 13 and are rejected due to the same reasons outlined above for claim 13.

Claim 19. The limitations of claim 19 are substantially the same as those of claim 14 and are rejected due to the same reasons outlined above for claim 14.

Claim 20. The limitations of claim 20 are substantially the same as those of claim 15 and are rejected due to the same reasons outlined above for claim 15.

Claim 21. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 also teaches “wherein the first area of the virtual three-dimensional space includes a virtual office where the user can enter the virtual office for selecting the one or more properties based on the geographical location of the one or more properties.” (Haque_2008 Pg. 3: “Presenting a large commercial structure in 3D, such as an office building or bank, normally requires several weeks of painstaking design to create a realistic model and have a walkthrough of it rendered, frame-by-frame.” This excerpt from Haque_2008 teaches the concept of creating a virtual 3D walkthrough of an office building, which can include office spaces that a user can enter.; Abovitz_2013 Par 0033: “The remote avatar may have a predetermined relationship to a physical object at the real geographical location.” For clarification, a virtual element’s predetermined relationship with another virtual element is being interpreted as a property of the virtual element. This excerpt from Abovitz_2013 teaches the concept of assigning (selecting) virtual element properties based on geographic location.).  

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Haque_2008 (Haque, M., & Dasgupta, P. (2008, June), An Architectural Walkthrough Using 3 D Game Engine Paper presented at 2008 Annual Conference & Exposition, Pittsburgh, Pennsylvania. 10.18260/1-2--3245) in further view of Thomas_2006 (US20070219645A1) in further view of Hansen_2003 (US20060136180A1).

Claim 9. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 does not explicitly teach “wherein a cost associated with the virtual building in the virtual three-dimensional space is displayable in association with the virtual building,”. However, Hansen_2003 does teach this claim limitation (Hansen_2003 Par 0086: “However, instead of the product selection area, the user interface of fig. 7 provides an price indication 701 to the user about the associated cost if the user was to order physical bricks (or sets of bricks including sufficient physical bricks) corresponding to the virtual bricks that the user has currently positioned/assembled in the virtual building area 73.”).

 Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 does not explicitly teach “and the cost dynamically changes based on modifications to the virtual building.”. However, Hansen_2003 does teach this claim limitation (Hansen_2003 Par 0086: “Similarly, if the user deletes a virtual brick from the virtual building area 73, the system determines an updated bill of materials and a corresponding price.”).  

Abovitz_2013, Haque_2008, Thomas_2006 and Hansen_2003 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Haque_2008, Thomas_2006 and Hansen_2003. The rationale for doing so would be that Abovitz_2013 teaches the concept of generating interactive virtual or augmented reality environments for one or more users. Haque_2008 teaches the concept of developing realistic 3D architectural walkthroughs using a game engine. Thomas_2006 teaches the concept of using a virtual environment as part of a building management system to perform virtual inspections of pieces of equipment that represent real-life devices located in the building represented by the virtual environment. Hansen_2003 teaches the concept of generating a virtual environment using pre-manufactured elements that resemble well-known objects adapted to a specific modelling task. Therefore, it would have been obvious to combine the teachings of Abovitz_2013, Haque_2008, Thomas_2006 and Hansen_2003 for the benefit of the reduced time and effort required to generate a virtual environment, compared to virtual environment generation systems that lack this capability (Hansen_2003 Par 0003: “Typically, these concepts provide a set of pre-manufactured elements or building blocks that can be interconnected with each other in some predetermined way according to modules of the pre-manufactured elements. The pre-manufactured elements resemble well-known objects adapted to a specific modelling task. Thus in e.g. building a model of a house the elements may resemble wall bricks, roof tiles, doors, and windows. The object of selecting the elements in this way is that the work involved with the building of a model of a house is reduced significantly compared to a situation where all details of the house are to be defined each time a new model should be made.”).

Claim 12. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 does not explicitly teach “wherein a cost associated with the virtual building in the virtual three-dimensional space is displayable in association with the virtual building, and the cost dynamically changes based on modifications to the virtual building.”. However, Hansen_2003 does teach this claim limitation (Hansen_2003 Par 0086: “However, instead of the product selection area, the user interface of fig. 7 provides an price indication 701 to the user about the associated cost if the user was to order physical bricks (or sets of bricks including sufficient physical bricks) corresponding to the virtual bricks that the user has currently positioned/assembled in the virtual building area 73.”; Hansen_2003 Par 0086: “Similarly, if the user deletes a virtual brick from the virtual building area 73, the system determines an updated bill of materials and a corresponding price.” ).

Abovitz_2013, Haque_2008, Thomas_2006 and Hansen_2003 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Haque_2008, Thomas_2006 and Hansen_2003. The rationale for doing so would be that Abovitz_2013 teaches the concept of generating interactive virtual or augmented reality environments for one or more users. Haque_2008 teaches the concept of developing realistic 3D architectural walkthroughs using a game engine. Thomas_2006 teaches the concept of using a virtual environment as part of a building management system to perform virtual inspections of pieces of equipment that represent real-life devices located in the building represented by the virtual environment. Hansen_2003 teaches the concept of generating a virtual environment using pre-manufactured elements that resemble well-known objects adapted to a specific modelling task. Therefore, it would have been obvious to combine the teachings of Abovitz_2013, Haque_2008, Thomas_2006 and Hansen_2003 for the benefit of the reduced time and effort required to generate a virtual environment, compared to virtual environment generation systems that lack this capability (Hansen_2003 Par 0003: “Typically, these concepts provide a set of pre-manufactured elements or building blocks that can be interconnected with each other in some predetermined way according to modules of the pre-manufactured elements. The pre-manufactured elements resemble well-known objects adapted to a specific modelling task. Thus in e.g. building a model of a house the elements may resemble wall bricks, roof tiles, doors, and windows. The object of selecting the elements in this way is that the work involved with the building of a model of a house is reduced significantly compared to a situation where all details of the house are to be defined each time a new model should be made.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Haque_2008 (Haque, M., & Dasgupta, P. (2008, June), An Architectural Walkthrough Using 3 D Game Engine Paper presented at 2008 Annual Conference & Exposition, Pittsburgh, Pennsylvania. 10.18260/1-2--3245) in further view of Thomas_2006 (US20070219645A1) in further view of Barnes_2007 (Stuart Barnes. 2007. Virtual worlds as a medium for advertising. SIGMIS Database 38, 4 (November 2007), 45–55. DOI:https://doi.org/10.1145/1314234.1314244).

Claim 10. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 does not explicitly teach “wherein one or more items inside the virtual building are passively marketed from one or more different entities.”. However, Barnes_2007 does teach this claim limitation (Barnes_2007 Figure 2: “Examples of Advertising in Second Life”. Figure 2 shows a billboard advertisement, which is a form of passive marketing, located within the virtual building.).

Abovitz_2013, Haque_2008, Thomas_2006 and Barnes_2007 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Haque_2008, Thomas_2006 and Barnes_2007. The rationale for doing so would be that Abovitz_2013 teaches the concept of generating interactive virtual or augmented reality environments for one or more users.  Haque_2008 teaches the concept of developing realistic 3D architectural walkthroughs using a game engine. Thomas_2006 teaches the concept of using a virtual environment as part of a building management system to perform virtual inspections of pieces of equipment that represent real-life devices located in the building represented by the virtual environment. Barnes_2007 teaches the concept of using a virtual world as an advertising platform. Therefore, it would have been obvious to combine the teachings of Abovitz_2013, Haque_2008, Thomas_2006 and Barnes_2007 for the benefit of the improved flexibility and potential for new and enhanced modes of advertising, compared to virtual world generation systems that lack this capability (Barnes_2007 Pg. 46, Left Col: “Virtual worlds provide extraordinarily flexibility and potential for new and enhanced modes of advertising – all in one channel.”).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Haque_2008 (Haque, M., & Dasgupta, P. (2008, June), An Architectural Walkthrough Using 3 D Game Engine Paper presented at 2008 Annual Conference & Exposition, Pittsburgh, Pennsylvania. 10.18260/1-2--3245) in further view of Thomas_2006 (US20070219645A1) in further view of Elvins_1997 (Elvins, T. Todd, David R. Nadeau, and David Kirsh. "Worldlets—3D thumbnails for wayfinding in virtual environments." Proceedings of the 10th annual ACM symposium on User interface software and technology. 1997.).

Claim 22. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 does not explicitly teach “wherein selection of the one or more properties includes: generating a first user interface where objects are displayed in association with geographical locations of a plurality of cities;”. However, Elvins_1997 does teach this claim limitation (Elvins_1997 Pg. 25, Right Col and Figure 4: “One worldlet is available for each world on the history list. A “Go to” button loads the world associated with the currently selected worldlet. Figure 4 shows the world guidebook window.” For clarification, the wordlets described in this excerpt from Elvins_1997 are being interpreted as objects displayed in association with geographical locations. Figure 4 shows views of multiple different virtual worlds. Because a virtual city is a type of virtual world, the term virtual world is being interpreted to encompass virtual cities.). 

Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 does not explicitly teach “and based on user input made in association with the first user interface, generating a second user interface where objects are displayed in association with a plurality of properties within of a selected city from the plurality of cities.”. However, Elvins_1997 does teach this claim limitation (Elvins_1997 Pg. 25, Left Col and Figure 3: “We have extended this standard feature to provide three experimental viewpoint selection interfaces, each using worldlets. All three present a set of worldlets, one for each author-selected viewpoint in the world.” For clarification, the wordlets described in this excerpt from Elvins_1997 are being interpreted as objects displayed in association with a plurality of properties within of a selected city because they show different viewpoints within a specific virtual world, which could be a representation of a specific city. Each viewpoint shows different aspects (properties) of the virtual world (e.g. building layout or street configuration).).  

Abovitz_2013, Haque_2008, Thomas_2006 and Elvins_1997 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Haque_2008, Thomas_2006 and Elvins_1997. The rationale for doing so would be that Abovitz_2013 teaches the concept of generating interactive virtual or augmented reality environments for one or more users.  Haque_2008 teaches the concept of developing realistic 3D architectural walkthroughs using a game engine. Thomas_2006 teaches the concept of using a virtual environment as part of a building management system to perform virtual inspections of pieces of equipment that represent real-life devices located in the building represented by the virtual environment. Elvins_1997 teaches the concept of creating a virtual environment that includes a 3D first-person representation of a real-life physical location. Therefore, it would have been obvious to combine the teachings of Abovitz_2013, Haque_2008, Thomas_2006 and Elvins_1997 for the benefit of the improved realism of the user experience provided by the first-person view, compared to virtual environment generation systems that lack this capability (Elvins_1997 Abstract: “This paper introduces a new user interface affordance that captures a 3D representation of a virtual environment landmark into a 3D thumbnail, called a worldlet. Each worldlet is a miniature virtual world fragment that may be interactively viewed in 3D, enabling a traveler to gain first-person experience with a travel destination.”).

Claim 23. Abovitz_2013 in view of Haque_2008 in further view of Thomas_2006 in further view of Elvins_1997 also teaches “wherein selection of a property from the plurality of properties enables rendering of the second area of the virtual three-dimensional space.” (Elvins_1997 Pg. 25, Left Col: “Selection of any worldlet on the page enables it to be interactively examined. A “Go to” button flies the main window’s viewpoint to that of the currently selected worldlet.” The fact that the selected worldlet can be interactively examined indicates that the worldlet is displayed (rendered) to the user for examination.). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146